Citation Nr: 1818114	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 through April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested initially that a Board hearing be scheduled in his appeal.  He remains incarcerated however and his previous request to permit his representative to provide arguments on his behalf at a Board hearing was denied.

This matter was remanded previously by the Board in June 2014 and July 2017 for further development.  The RO has undertaken efforts to perform the ordered development.  The matter now returns to the Board for de novo review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, this matter was remanded previously by the Board, more recently in July 2017.  In that remand, the Board directed that the AOJ contact the Veteran's sister, C.P., to request a birth certificate of the Veteran's daughter, A.D.S.; proof of dependency of A.D.S.; and documentation regarding A.D.S.'s legal guardian or custodian during the Veteran's incarceration.  Also, the Board asked that the AOJ provide notice to the Veteran's sister of the Veteran's request for an apportionment and provide her an opportunity to furnish the information necessary to consider a claim of apportionment.  Lastly, the Board directed that the AOJ readjudicate the issue, and if determined unfavorably, provide the Veteran and the custodian of A.D.S. with a Supplemental Statement of the Case (SSOC).

The record shows that the RO has undertaken no action to perform the development ordered by the Board.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, where the AOJ has not completed the remand actions ordered previously by the Board, this matter must be remanded once again so that the previously ordered remand action can be performed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran's sister, C. P. (whose address was provided in the May 2017 correspondence) to furnish a birth certificate for the Veteran's daughter, A.D.S., proof of dependency of his daughter, and documentation regarding her legal guardian(s) or custodian(s) during the Veteran's incarceration.

2.  The AOJ should notify the Veteran's sister, C.P., of the Veteran's request to apportion his VA benefits to C.P.  Give the Veteran's sister, C.P., an opportunity to furnish the information necessary to consider a claim of apportionment - in other words, to assert herself as a proper claimant on behalf of the Veteran's dependent child.

3.  After the development requested above has been completed, as well as any other development that is deemed appropriate, the issue on appeal should be readjudicated.  If the apportionment question is not resolved to the satisfaction of any proper apportionment claimant such as a custodian of a dependent child, and to the Veteran's satisfaction, an SSOC should be provided to the parties involved.  If no proper claimant comes forward, the Veteran should be given notice in a SSOC that there is no proper apportionment claimant (apportionment is a benefit payable based on entitlement shown by a party other than the Veteran.  The Veteran is not a proper claimant, and if no other person claims apportionment, then the Veteran should be so notified in a SSOC).  Thereafter, if appropriate, the case should be returned to the Board for de novo appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




